DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  However, the Figures do not show an embodiment in which one or more light sources are implanted into each of the one or more holes, wherein the one or more light sources comprise at least one artificial light source and at least one natural light source.  Figs. 3 and 4 appear to show that each hole accommodates only a single light source.  There is no depiction of a natural light source and an artificial light source positioned within the same hole.  Therefore, this feature must be shown or canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 5-9 and 21-23 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Independent claim 1 states that the bioreactor includes “one or more holes”.  Accordingly, claim 1 reads on embodiments in which there is only one hole.  However, claim 1 additionally requires that the “one or more holes” are “evenly distributed”.  It is unclear how a single hole can be “evenly distributed” across a bioreactor surface.

Independent claim 1 states that “one or more light sources [are] implanted into each of the one or more holes”, and that the “one or more light sources comprise…at least one natural light source”.  This renders the claim indefinite because it is impossible for a natural light source, such as the sun, to be implanted into the one or more bioreactor holes.  Paragraphs [0011] and [0067] of Applicant’s printed publication teach that it is not the natural light source (i.e. sunlight) that is implanted, but rather a solar collector and/or an optical fiber that captures and guides the natural light into contact with the culture media.



As noted above, independent claim 1 states that “one or more light sources [are] implanted into each of the one or more holes”, and that “the one or more light sources comprise at least one artificial light source and at least one natural light source”.  This is indefinite for a second reason, as it is unclear how an artificial light source and a natural light source can be implanted into the some hole.  Applicant’s specification does not include support for this configuration.  Rather, the specification appears to teach that each hole accommodates a single light source, and that different combinations of light sources may be incorporated into different holes, but not the same hole.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 22 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.  
Claim 22 fails to further limit independent claim 1 because claim 1 reads on any carbon concentration – i.e. both concentrations of “less than 50 µM” and “at least about 50 µM”.
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-9 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Leupold (US 20200283710) in view of Im (US 20120171733).
	With respect to claim 1, Leupold discloses a bioreactor system for cultivating microalgae.  The system includes a bioreactor (Figure 1:1a) comprising one or more holes (Figure 1:12).  The bioreactor contains a culture medium (Figure 1:8) comprising a carbon source and microalgae. This is described in at least paragraphs [0109] and [0203].  One or more light sources (Figure 1:15) are implanted into each of the one of more holes, wherein each of the light sources produce an irradiance of light in the region of the visible spectrum in a sufficient intensity to promote the growth of the microalgae.  It is unclear, however, if the microalgae discloses by Leupold comprise a photoreceptor sensitive to a region of the visible spectrum produced by the light sources.
	Im discloses a bioreactor system for cultivating microalgae comprising a bioreactor having one or more light sources.  Im teaches in at least paragraphs [0007], [0011] and [0021] that different types of microalgae have different photoreceptors sensitive to different regions of the visible spectrum, and that light produced by the light sources may be used to regulate physiological and developmental processes.  Im further describes in at least paragraphs [0060] that the microalgae may be photoautotrophs and/or heterotrophs.  Paragraph [0007] describes that mixotrophic conditions typically occur during microalgae cultivation. 
	Before the effective filing date of the claimed invention, it would have been obvious to ensure that the microalgae disclosed by Leupold have photoreceptors sensitive to particular regions of the visible spectrum (in the event that this is not already 
	
	With respect to claim 5, Leupold and Im disclose the combination as described above.  Leupold further states in at least paragraph [0039] that the one or more light sources may include an LED.

	With respect to claim 6, Leupold and Im disclose the combination as described above.  The bioreactors of both references are fermentation tanks.

	With respect to claim 7, Leupold and Im disclose the combination as described above.  Im teaches in at least paragraph [0011] that the microalgae may be a Botryococcus, Neochloris or Chlamydomonas strain.

	With respect to claims 8 and 9, Leupold and Im disclose the combination as described above.  Im further indicates in paragraphs [0010]-[0012] that the carbon source within the medium is glucose.

	With respect to claim 21, Leupold and Im disclose the combination as described above.  Im states in at least paragraph [0021] that the light source may produce fluorescent light.
is, not what a device does.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  See MPEP 2114.  Alternatively, it would have been obvious to optimize the carbon and trace metal concentrations through routine experimentation.  See, for example, paragraph [0111] of Im.

Response to Arguments
Applicant's arguments filed 04 January 2022 have been fully considered but they are not persuasive.  As discussed in the rejections under 35 U.S.C. 112 above, Applicant’s amendments have made it impossible to determine the scope of independent claim 1, and examination on the merits is impossible.  As stated in the rejections above, it is understood that Leupold and Im disclose each and every comprehensible limitation set forth in the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ANDREW BOWERS whose telephone number is (571)272-8613. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/NATHAN A BOWERS/Primary Examiner, Art Unit 1799